Case 1:17-mc-00360-AT-RWL Document 127 Filed 02/27/19 Page 1 of 9
         Case 1:17-mc-00360-AT-RWL Document 127 Filed 02/27/19 Page 2 of 9



                                               DISCUSSION1

    I.       Legal Standard

         Federal Rule of Civil Procedure 72(a) governs a district judge’s review of a magistrate

judge’s non-dispositive pretrial rulings. It provides that “[t]he district judge in the case must

consider timely objections and modify or set aside any part of the order that is clearly erroneous

or is contrary to law.” Fed. R. Civ. P. 72(a). A court, therefore, “may adopt the magistrate

judge’s findings and conclusions as long as the factual and legal bases supporting the ruling are

not clearly erroneous or contrary to law.” Pegoraro v. Marrero, 281 F.R.D. 122, 125 (S.D.N.Y.

2012).

         The Second Circuit has remarked in dicta that a motion to amend a pleading is a non-

dispositive motion, Fielding v. Tollaksen, 510 F.3d 175, 178 (2d Cir. 2007), and courts in this

District “appear to have consistently applied the ‘clearly erroneous’ standard to evaluate the

denial of leave to amend by a magistrate judge, regardless of whether the denial foreclosed

potential claims,” Xie v. JPMorgan Chase Short-Term Disability Plan, No. 15 Civ. 4546, 2018

WL 501605, at *1 (S.D.N.Y. Jan. 19, 2018) (collecting cases). Under this “highly deferential”

standard, “magistrate judges are afforded broad discretion in resolving nondispositive disputes

and reversal is appropriate only if their discretion is abused.” Williams v. Rosenblatt Sec., Inc.,

236 F. Supp. 3d 802, 803 (S.D.N.Y. 2017) (internal quotation marks and citation omitted). An

order is clearly erroneous when “the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.” Gualandi v. Adams, 385 F.3d

236, 240 (2d Cir. 2004) (internal quotation marks and citation omitted). An order is contrary to

law if “it fails to apply or misapplies relevant statutes, case law or rules of procedure.” Khaldei


1
  The Court presumes familiarity with the facts, as set forth in the Order, and, therefore, does not summarize them
here. See Order at 1–3.
                                                          2
            Case 1:17-mc-00360-AT-RWL Document 127 Filed 02/27/19 Page 3 of 9



v. Kaspiev, 961 F. Supp. 2d 572, 575 (S.D.N.Y. 2013) (internal quotation marks and citation

omitted). This “is a highly deferential standard, and the objector thus carries a heavy burden.”

Id.

            Under Federal Rule of Civil Procedure 15(a)(2), a court “should freely give leave [to

amend] when justice so requires.” Denial of leave to amend is proper where “undue delay, bad

faith, dilatory motive, and futility” is found. Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo

Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015). In the absence of these circumstances, however,

the Second Circuit has advised courts to “hew to the liberal standard set forth in Rule 15.” Id.

      II.      Analysis

            In determining whether to treat separate legal entities as alter egos, the Second Circuit

has held that two prongs must be met: “(1) whether the entities in question operated as a single

economic entity, and (2) whether there was an overall element of injustice or unfairness.”

NetJets Aviation, Inc. v. LHC Commc’ns, LLC, 537 F.3d 168, 177 (2d Cir. 2008). Judge

Lehrburger held that the SAC sufficiently alleges both prongs.

            Defendant objects to the Order on three grounds, contending that it is clearly erroneous

and contrary to law. With respect to the first prong, Defendant argues that Plaintiff has not

pleaded domination or control. With respect to the second prong, it argues that Plaintiff makes

no plausible allegations that the Proposed Defendants used the corporate form to perpetrate a

fraud or injustice. Third, it argues that Plaintiff has not sufficiently alleged personal jurisdiction

over the Proposed Defendants. The Court will consider each argument in turn.

               A. Single Economic Entity

            To satisfy the first prong, a plaintiff must allege more than “mere domination and

control” of the subordinate entity—it must allege “exclusive domination and control” such that

the subordinate entity “no longer ha[s] legal or independent significance of [its] own.” Nat’l
                                                      3
      Case 1:17-mc-00360-AT-RWL Document 127 Filed 02/27/19 Page 4 of 9



Gear & Piston, Inc. v. Cummins Power Sys., LLC, 975 F. Supp. 2d 392, 402 (S.D.N.Y. 2013)

(internal quotation marks and citation omitted). In evaluating whether there is “exclusive

domination and control,” courts consider the following factors:

       whether the corporation was adequately capitalized for the corporate undertaking;
       whether the corporation was solvent; whether dividends were paid, corporate
       records kept, officers and directors functioned properly, and other corporate
       formalities were observed; whether the dominant shareholder siphoned corporate
       funds; and whether, in general, the corporation simply functioned as a facade for
       the dominant shareholder.

Id. at 403 (citation omitted). A plaintiff need not allege all of these factors, however,

only “some combination.” NetJets, 537 F.3d at 177; see also Nat’l Gear, 975 F. Supp. 2d

at 403 (“[A] Plaintiff may survive a motion to dismiss by pleading other relevant

allegations regarding the parent’s complete domination.”).

       Defendant objects to the Order’s “finding that [Plaintiff] sufficiently alleged that

[Defendant] had 13 alter ego companies,” arguing that Plaintiff has not pleaded

domination and control. Def. Objs. at 14. The SAC, however, sets forth specific

allegations supporting the assertion that Defendant was undercapitalized and that its

funds were siphoned off, further contributing to undercapitalization; an inability to fund

its contractual obligations; and varied and mingling of funds, employees and officers

between Defendant and the Proposed Defendants. See, e.g., SAC ¶¶ 89, 93, 95–146, 161,

167, 170–71, 176–79, 181–82, 184, 186, 191–92, 196, 198, 201, 205, 207, 230. These

facts sufficiently allege that the Proposed Defendants did not treat Defendant “as a

distinct economic entity.” NetJets, 537 F.3d at 177 (internal quotation marks and citation

omitted). Judge Lehrburger, therefore, committed no clear error in holding that

Plaintiff’s “allegations are sufficient to plausibly show that [Defendant] did not operate as



                                                  4
      Case 1:17-mc-00360-AT-RWL Document 127 Filed 02/27/19 Page 5 of 9



a ‘distinct economic entity’ from one or all of the [Proposed Defendants].” Order at 7–8.

Accordingly, Defendant’s objection is OVERRULED.

           B. Injustice or Unfairness

       Defendant next argues that Judge Lehrburger improperly applied Delaware law regarding

the “injustice or unfairness” prong by (1) relying on the same allegations of undercapitalization

and siphoning of funds to satisfy both the “single economic entity” and the injustice or

unfairness prongs; (2) failing to recognize the lack of allegations concerning abuse of the

corporate form; and (3) relying on the underlying breach of contract to satisfy the injustice or

unfairness prong. Def. Objs. at 7. The Court disagrees.

                   1. Undercapitalization and Siphoning of Funds

       Defendant first argues that Judge Lehrburger “allowed [undercapitalization and siphoning

of funds] to meet both prongs of the alter ego analysis,” Def. Objs. at 7, but cites no caselaw

holding that the same facts cannot be considered with respect to both prongs. Indeed, the

relevant caselaw suggests the contrary. See NetJets, at 537 F.3d at 183 (“[N]othing prevents a

court, in determining whether there is sufficient evidence of fraud or unfairness, from taking into

account relevant evidence that is also pertinent to the question of whether the two entities in

question functioned as one.”); see also Soroof Trading Dev. Co. v. GE Microgen, Inc., 283

F.R.D. 142, 151 (S.D.N.Y. 2012) (“[T]he same facts used to show that the business entities

operated as a single enterprise can lend the requisite fraud or inequality.”). The Court, therefore,

rejects Defendant’s argument that Judge Lehrburger placed undue reliance on Plaintiff’s

allegations regarding undercapitalization and siphoning of funds.




                                                 5
      Case 1:17-mc-00360-AT-RWL Document 127 Filed 02/27/19 Page 6 of 9



                   2. Abuse of Corporate Form

       Defendant next argues that Plaintiff has not plausibly alleged abuse of the corporate form.

See Def. Objs. at 10–12. To satisfy the injustice or unfairness prong, “a plaintiff must allege

injustice or unfairness that is a result of an abuse of the corporate form,” or, in other words, that

an entity “exist[s] as a sham or shell through which the parent company perpetrates injustice.”

Nat’l Gear, 975 F. Supp. 2d at 406. Defendant claims that “the proposed complaint is devoid of

any specific factual allegations as to how each of the Proposed Defendants abused the corporate

form to carry out undercapitalization and siphoning of funds.” Def. Objs. at 11. The Court

disagrees.

       Judge Lehrburger correctly found that “the SAC sets forth specific allegations supporting

the assertion that [Defendant] was undercapitalized and that its funds were siphoned off, further

contributing to undercapitalization.” Order at 7 (citing SAC ¶¶ 93, 95–146). The SAC alleges

that the Proposed Defendants had overlapping officers, directors, office locations, and

employees. SAC ¶¶ 89, 161–62, 167, 176, 181, 184, 186, 192–93, 196–97, 201, 205–06, 230. It

further alleges that Defendant was undercapitalized because of funds being siphoned to the

Proposed Defendants, which were all part of the “family business.” Id. ¶¶ 85, 92–146, 159. It

also claims that Defendant “reported zero revenue for [2016] on its consolidated tax return”

despite Plaintiff paying Defendant more than $54 million that year, id. ¶ 92, and that millions of

dollars paid by Plaintiff to Defendant were immediately transferred to the Proposed Defendants,

id. ¶¶ 93, 120, 130. The SAC states that Defendant’s undercapitalization resulted in its inability

to satisfy its contractual obligations and rendered it judgment-proof. Id. ¶¶ 93–98. As Judge

Lehrburger properly stated, “[u]nfair siphoning of assets is a well-established example of the

injustice or unfairness required under the alter-ego standard” and “siphoning funds is also one of


                                                  6
       Case 1:17-mc-00360-AT-RWL Document 127 Filed 02/27/19 Page 7 of 9



the indicia of a corporate entity that is dominated and controlled by others.” Order at 9 (citing

NetJets, 537 F.3d at 183; De Sole v. Knoedler Gallery, LLC, 139 F. Supp. 3d 618, 669 (S.D.N.Y.

2015); TradeWinds Airlines, Inc. v. Soros, No. 08 Civ. 5901, 2012 WL 983575, at *7 (S.D.N.Y.

Mar. 22, 2012)). He committed no clear error, therefore, in holding that Plaintiff’s allegations

satisfied the injustice or unfairness prong.

                      3. Underlying Cause of Action

         Defendant also argues that “the wrong cannot simply be the failure to perform the

contract,” and that Plaintiff’s “allegations about bank transfers [] boil down to an allegation that

[Defendant] could not perform under the parties’ agreements.” Def. Objs. at 12–13. Judge

Lehrburger, however, considered and properly rejected this argument. Order at 9–10. Other

cases have found allegations of undercapitalization and siphoning, like those asserted by

Plaintiff, sufficient to proceed. See, e.g., NetJets, 537 F.3d at 183; De Sole, 139 F. Supp. 3d at

669; TradeWinds, 2012 WL 983575, at *7.2

         Judge Lehrburger committed no clear error in holding that Plaintiff’s allegations satisfy

the single economic entity and the injustice or unfairness prongs, and, therefore, that the SAC

plausibly claims that the Proposed Defendants are alter-egos of Defendant. Accordingly,

Defendant’s objection is OVERRULED.

             C. Personal Jurisdiction

         Finally, Defendant objects to the Order on the grounds that Plaintiff “has not sufficiently

alleged personal jurisdiction over the Proposed Defendants.” Def. Objs. at 14. The Court

disagrees. Plaintiff alleges that the Proposed Defendants are “subject to the personal jurisdiction


2
   Although Defendant attempts to distinguish these cases by arguing that the relevant transfers in these cases were
“aimed at thwarting debts of the companies at issue,” whereas here there are no such allegations, Def. Objs. at 10,
the SAC similarly contains allegations that the Proposed Defendants siphoned off funds from Defendant to prevent
it from fulfilling its obligations, see SAC ¶ 93.
                                                          7
      Case 1:17-mc-00360-AT-RWL Document 127 Filed 02/27/19 Page 8 of 9



of this Court as alter egos of [Defendant].” SAC ¶ 3. As Defendant states, New York courts

“‘will not allow a plaintiff to pierce the corporate veil as a basis for personal jurisdiction over a

defendant unless there is some evidence that the defendant used the corporate form to harm or

defraud a party.’” Def. Objs. at 15 (quoting Gliklad v. Derispaska, 55 Misc. 3d 1213(A) (N.Y.

Sup. Ct. 2017)). Defendant argues that Plaintiff has no provided no such evidence, and,

therefore, that it should not be permitted to amend its complaint. Def. Objs. at 14–15.

Defendant also contends that conclusory allegations are not enough to establish personal

jurisdiction. Id.

        Defendant, however, ignores prevailing law which states that the “standard for piercing

the corporate veil for purposes of personal jurisdiction . . . is a less stringent one” than the

standard for imposing liability. Cardell Fin. Corp. v. Suchodolski Assocs., Inc., No. 09 Civ.

6148, 2012 WL 12932049, at *14 (S.D.N.Y. July 17, 2012), report and recommendation

adopted, 896 F. Supp. 2d 320 (S.D.N.Y. 2012); see also Bank of Am. v. Apollo Enter. Sols., LLC,

No. 10 Civ. 5707, 2010 WL 4323273, at *12 (S.D.N.Y. Nov. 1, 2010) (noting that courts apply a

“less onerous standard” when evaluating personal jurisdiction under an alter ego theory than the

standard required for piercing the corporate veil for liability purposes). Judge Lehrburger

committed no clear error, therefore, in holding that if “[Plaintiff] can establish its alter-ego

claims, then the ‘alter-ego’ entities are subject to the Court’s personal jurisdiction by way of

[Defendant] being subject to personal jurisdiction here.” Order at 10. See also Cardell, 2012

WL 12932049, at *14 (exercising personal jurisdiction over a defendant because it was the alter

ego of party that consented to personal jurisdiction in New York). Accordingly, Defendant’s

objection is OVERRULED.




                                                   8
     Case 1:17-mc-00360-AT-RWL Document 127 Filed 02/27/19 Page 9 of 9



                                    CONCLUSION

      For the foregoing reasons, Defendant’s objections are OVERRULED and the Order at

ECF No. 71 is AFFIRMED in its entirety.

      SO ORDERED.

Dated: February 27, 2019
       New York, New York




                                           9
